405 F.2d 175
SACO-LOWELL SHOPS, a Division of Maremont Corporation, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12201.
United States Court of Appeals Fourth Circuit.
Argued October 28, 1968.
Decided November 14, 1968.

J. Frank Ogletree, Jr., Greenville, S. C. (Thompson, Ogletree & Haynsworth, Greenville, S. C., on brief) for petitioner.
John D. Burgoyne, Atty., N. L. R. B., (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, on brief) for respondent.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board found that Saco-Lowell Shops, a division of Maremont Corporation, had violated § 8(a) (1) of the Act, 29 U.S.C. § 158(a) (1), by the distribution of a handbook at its plant in Easley, South Carolina, containing a too rigid restriction upon the solicitation of employees to sign union authorization or membership cards, and had there also violated § 8(a) (3) of the Act, 29 U.S.C. § 158(a) (3), in discharging an employee because of his activities on behalf of the union. 169 N.L.R.B. No. 151 (February 28, 1968).


2
We are asked by the Board to enforce its remedial order; Saco-Lowell requests it be vacated. Our province is limited to the ascertainment of the substantiality of the evidence underlying the Board's action. Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951). As we cannot say that the proof did not meet the requisite standard, we will enforce the decision of the Board.


3
Order enforced.